Index and ETF options Name of Underlying Instrument Option Symbol Underlying Symbol BMO Dow Jones Canada Titans 60 Index ETF ZCN ZCN Claymore Global Agriculture ETF COW COW Claymore Gold Bullion ETF CGL CGL Claymore Natural Gas Commodity ETF GAS GAS Horizons BetaPro NYMEX Crude Oil Bear Plus Fund HOD HOD Horizons BetaPro NYMEX Crude Oil Bull Plus Fund HOU HOU Horizons BetaPro NYMEX Natural Gas Bear Plus Fund HND HND Horizons BetaPro NYMEX Natural Gas Bull Plus Fund HNU HNU Horizons BetaPro S&P/TSX 60 Bear Plus Fund HXD HXD Horizons BetaPro S&P/TSX 60 Bull Plus Fund HXU HXU Horizons BetaPro S&P/TSX Capped Energy Bear Plus ETF HED HED Horizons BetaPro S&P/TSX Capped Energy Bull Plus Fund HEU HEU Horizons BetaPro S&P/TSX Capped Financials Bear Plus Fund HFD HFD Horizons BetaPro S&P/TSX Capped Financials Bull Plus Fund HFU HFU Horizons BetaPro S&P/TSX Global Gold Bear Plus Fund Please refer to circular no.075-2010. HGD - HGD1 HGD - HGD1 Horizons BetaPro S&P/TSX Global Gold Bull Plus Fund HGU HGU iShares DEX All Corporate Bond Index Fund XCB XCB iShares DEX Short Term Bond Index Fund XSB XSB iShares Dow Jones Canada Select Dividend Index Fund XDV XDV iShares MSCI EAFE Index Fund (CAD-Hedged) XIN XIN iShares S&P 500 Index Fund (CAD-Hedged) XSP XSP iShares S&P/TSX 60 Index Fund XIU * XIU iShares S&P/TSX Capped Composite Index Fund XIC XIC iShares S&P/TSX Capped Energy Index Fund XEG * XEG -1- iShares S&P/TSX Capped Financials Index Fund XFN XFN iShares S&P/TSX Capped Information Technology Index Fund XIT XIT iShares S&P/TSX Capped Materials Index Fund XMA XMA iShares S&P/TSX Capped REIT Index Fund XRE XRE iShares S&P/TSX Global Gold Index Fund XGD * XGD S&P/TSX 60 Index Options SXO TX60 Equity options Name of Underlying Instrument Option Symbol Underlying Symbol Advantage Oil & Gas Ltd. AAV AAV Aecon Group Inc. ARE ARE AGF Management Ltd. AGF AGF.B Agnico-Eagle Mines Limited AEM AEM Agrium Inc. AGU * AGU Alamos Gold Inc. AGI AGI Alimentation Couche Tard Inc. ATD ATD.B Allied Nevada Gold Corp. ANV ANV ARC Energy Trust AET AETu Astral Media Inc. ACM ACM.A Athabasca Oil Sands Corp. ATH ATH Athabasca Potash Inc. Please refer to circular no.028-10. API1 API1 Atlantic Power Corporation ATP ATP ATS Automation Tooling Systems Inc. ATA ATA Aurizon Mines Ltd. ARZ ARZ Ballard Power Systems Inc. BLD BLD Bank of Montreal BMO * BMO Bank of Nova Scotia (The) BNS * BNS Bankers Petroleum Ltd. BNK BNK Barrick Gold Corporation ABX * ABX BCE Inc. BCE * BCE Biovail Corporation BVF BVF Birchcliff Energy Limited BIR BIR Bombardier Inc. BBD * BBD.B Brookfield Asset Man. Inc. Cl. A BAM BAM.A -2- Brookfield Properties Corp. BPO BPO CAE Inc. CAE CAE Calloway Real Estate Investment Trust CWT CWTu Cameco Corporation CCO * CCO Canadian Apartment Properties Real Estate Investment Trust CAR CARu Canadian Imperial Bank of Commerce CM * CM Canadian National Railway Company CNR * CNR Canadian Natural Resources Limited CNQ * CNQ Canadian Oil Sands Trust COS COSu Canadian Pacific Railway Limited CP CP Canadian Tire Corp. Ltd CTC CTC.A Canadian Utilities CU CU Canadian Western Bank CWB CWB Canfor Corporation CFP CFP Capital Power Corporation CPX CPX Cascades Inc. CAS CAS Celestica Inc. CLS * CLS Celtic Exploration Ltd. CLT CLT Cenovus Energy Inc. CVE CVE Centerra Gold Inc. CG * CG CGI Inc. (Group) GIB GIB.A Chartwell Seniors Housing Real Estate Investment Trust CSH CSHu CI Financial Inc. CIX CIX Coeur d'Alene Mines Corporation CDM CDM Cogeco Cable Inc. CCA CCA Colossus Minerals Inc. CSI CSI Consolidated Thompson Iron Mines Ltd. CLM CLM Corriente Resources Inc. CTQ CTQ CORUS Entertainment Inc. CJR CJR.B Cott Corp. BCB BCB Crescent Point Energy Corp. CPG CPG Crew Energy Incorporated CR CR Daylight Energy Ltd. DAY DAY Detour Gold Corp. DGC DGC Dollarama Inc. DOL DOL Domtar Corporation UFS UFS -3- DragonWave Inc. DWI DWI Eldorado Gold Corp. ELD ELD Emera Inc. EMA EMA Enbridge Inc. ENB ENB EnCana Corporation ECA * ECA Enerplus Resources Fund ERF ERFu Ensign Energy Services Inc. ESI ESI Equinox Minerals Ltd. EQN EQN European Goldfields Ltd. EGU EGU Exeter Resource Corporation XRC XRC Extendicare Real Estate Investment Trust EXE EXEu Fairborne Energy Ltd. FEL FEL Finning International Inc. FTT FTT First Quantum Minerals FM FM Fortis Inc. FTS FTS Franco Nevada FNV FNV Fronteer Development Group Inc. FRG FRG Galleon Energy Inc. GO GO Gammon Gold Inc. GAM GAM Garda World Security Corporation GW GW George Weston Limited WN WN Gerdau AmeriSteel Corporation GNA GNA Gildan Activewear Inc. GIL GIL Goldcorp Inc. G * G Gran Tierra Energy Inc. GTE GTE Grande Cache Coal Corporation GCE GCE Great-West Lifeco Inc. GWO GWO Greystar Resources Ltd. GSL GSL Groupe Aeroplan Inc. AER AER H&R Real Estate Investment Trust HR HR u Harry Winston Diamond Corp. HW HW HudBay Minerals Inc. HBM HBM Husky Energy Inc. HSE * HSE IAMGOLD Corporation IMG IMG IESI-BFC Ltd. BIN BIN IGM Financial Inc. IGM IGM IMAX Corporation IMX IMX Imperial Oil Limited IMO IMO -4- Industrial Alliance Insurance and Financial Services Inc. IAG IAG Inmet Mining Corporation IMN IMN Intact Financial Corporation IFC IFC Ivanhoe Mines Ltd. IVN IVN Jaguar Mining Inc. JAG JAG Jinshan Gold Mines Inc. JIN JIN Keegan Resources Inc. KGN KGN Kinross Gold Corporation K * K Legacy Oil + Gas Inc. LEG LEG Loblaw Companies Ltd. L L Lululemon Athletica Inc. LLL LLL Lundin Mining Corp. LUN LUN Magna International Inc MG MG.A Manitoba Telecom Services Inc. MBT MBT Manulife Financial Corporation MFC * MFC MDS Inc. MDS MDS Methanex Corporation MX MX METRO INC. MRU MRU.A Migao Corporation MGO MGO Minefinders Corporation Ltd. MFL MFL Mullen Group Ltd. MTL MTL National Bank of Canada NA * NA New Gold Inc. NGD NGD Nexen Inc. NXY NXY Niko Resources Ltd. NKO NKO NovaGold Resources Inc. NG NG NuVista Energy Limited NVA NVA Onex Corp. OCX OCX Open Text Corp OTC OTC OPTI Canada Inc. OPC OPC Osisko Mining Corp. OSK OSK Pacific Rubiales Energy PRE PRE Paladin Energy Ltd. PDN PDN Pan American Silver Corporation PAA PAA Paramount Resources Ltd. POU POU Pengrowth Energy Trust PGF PGFu Penn West Energy Trust PWT PWTu -5- Petro-Canada Please refer to circular no.122-09. SU1 SU1 PetroBakken Energy Ltd. PBN PBN Petrobank Energy & Resources Ltd. PBG PBG Petrominerales Ltd. PMG PMG Potash Corporation of Saskatchewan POT POT Power Corporation of Canada POW POW Power Financial Corporation PWF PWF Precision Drilling Trust PD PD Primaris Retail Real Estate Investment Trust PMZ PMZu ProEx Energy Ltd. PRQ PRQ QLT Inc. QLT QLT Quadra FNX Mining Ltd. Please refer to circular no.071-10. QUX - QUX1 QUX - QUX1 Questerre Energy Corporation QEC QEC Red Back Mining Inc. RBI * RBI Research in Motion Limited RIM RIM Resverlogix Corp. RVX RVX RioCan Real Estate Investment Trust REI REIu Ritchie Bros. Auctioneers Incorporated RBA RBA Rogers Communications Inc. RCI * RCI.B Rona Inc. RON RON Royal Bank of Canada RY * RY Rubicon Minerals Corp. RMX RMX Russel Metals Inc. RUS RUS Saputo SAP SAP Seabridge Gold Inc. SEA SEA SEMAFO INC. SMF SMF Shaw Communications Inc. SJR SJR.B Sherritt International Corporation S S Shoppers Drug Mart SC SC Sierra Wireless Inc. SW SW Silver Standard Resources Inc. SSO SSO Silver Wheaton Corp. SLW SLW Silvercorp Metals Inc. SVM SVM Sino-Forest Corporation TRE TRE SNC-Lavalin Group Inc. SNC SNC Sun Life Financial SLF * SLF -6- Suncor Energy Inc. SU * SU Superior Plus Corp. SPB SPB SXC Health Solutions Corp. SXC SXC Talisman Energy Inc. TLM * TLM Taseko Mines Limited TKO TKO Teck Resources Limited. Cl. B TCK * TCK.B TELUS Corporation T * T The Jean Coutu Group (PJC) Inc. PJC PJC.A Theratechnologies Inc. TH TH Thompson Creek Metals Company Inc. TCM TCM Thomson Reuters Corporation TRI TRI Tim Hortons THI THI TMX Group Inc. X X Toronto-Dominion Bank (The) TD * TD TransAlta Corporation TA TA TransCanada Corporation TRP * TRP TransForce Inc. TFI TFI Trican Well Services Inc. TCW TCW Trinidad Drilling Ltd. TDG TDG Uranium One Inc. UUU UUU Uranium Participation Corp. U U Ventana Gold Corp. VEN VEN Vero Energy Inc. VRO VRO Viterra Inc. VT VT Western Coal Corp. WTN WTN WestJet Airlines Ltd. WJA WJA Westport Innovations Inc. WPT WPT Yamana Gold Inc. YRI * YRI Yellow Pages Income Fund YLO YLOu -7-
